Citation Nr: 1022732	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  07-38 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a psychiatric 
disorder, for accrued benefits purposes.

2. Entitlement to service connection for peripheral 
neuropathy of the left leg, for accrued benefits purposes.

3. Entitlement to a disability evaluation in excess of 20 
percent for low back disability, for accrued benefits 
purposes.

4. Entitlement to service connection for the cause of the 
Veteran's death.

5. Entitlement to dependency and indemnity compensation (DIC) 
pursuant to 38 U.S.C.A. § 1318.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to December 
1972.  He passed away in March 2006.  The appellant is the 
Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida. 

In July 2008, a hearing on appeal was held before the 
undersigned, sitting at the RO.  A transcript of the hearing 
is associated with the claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

This case was remanded by the Board in August 2008 and 
September 2009 for further development.  The Board is 
satisfied as to substantial compliance with its September 
2009 remand directives.  See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  
This included issuing a letter that informed the appellant of 
the evidence and information required to substantiate a DIC 
claim based on non-service-connected disorders and addressed 
her specific contentions with respect to her accrued benefits 
claims.  As such, the case is now ready for disposition.  


FINDINGS OF FACT

1.  The Veteran died in March 2006 due to multi-organ 
failure.  The underlying causes of death were upper 
gastrointestinal bleeding, hepatitis C, esophageal varices, 
and liver failure.

2.  Claims for entitlement to service connection for a 
psychiatric disorder and peripheral neuropathy of the left 
leg, as well as an evaluation in excess of 20 percent for a 
low back disorder, were pending at the time of the Veteran's 
death, and a claim for accrued benefits was received within 
one year after his death.

3.  A psychiatric disorder was not manifest during service or 
for many years thereafter; and, the psychiatric disorder 
diagnosed at the time of the Veteran's death was unrelated to 
service or to any service-connected disability.

4.  A neurological disorder of the left leg was not manifest 
during service or for many years thereafter; and, the 
peripheral neuropathy of the left lower leg diagnosed at the 
time of the Veteran's death was unrelated to service or to 
any service-connected disability.

5.  At the time of the Veteran's death, his back disability 
was productive of subjective complaints of debilitating pain 
upon prolonged standing, bending, and lifting, with no more 
that moderate limitation of motion of the lumbar spine.

6.  At the time of the Veteran's death, service connection 
was in effect for low back syndrome, rated as 20 percent 
disabling; and tinnitus, rated as 10 percent disabling.  

CONCLUSIONS OF LAW

1.  A psychiatric disorder was not incurred in or aggravated 
by service or any service-connected disability for accrued 
benefits purposes.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2009).

2.  Peripheral neuropathy of the left leg was not incurred in 
or aggravated by service or any service-connected disability 
for accrued benefits purposes.  38 U.S.C.A. §§ 1110, 5103(a), 
5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2009).

3.  The criteria for an evaluation in excess of 20 percent 
for a low back disability for accrued benefits purposes have 
not been met.  38 U.S.C.A. §§ 1155, 5121 (West 2002); 38 
C.F.R. §§ 3.1000, 4.1, 4.71a, Diagnostic Codes 5292, 5293, 
5294, 5295 (before and after September 23, 2002) and 5237, 
5242, 5243 (after September 26, 2003).

4.  The cause of the Veteran's death was not incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 
(2009).

5.  Entitlement to DIC benefits under the provisions of 38 
U.S.C. § 1318 is not established.  38 U.S.C.A. § 1318 (West 
2002); 38 C.F.R. § 3.22 (2009).


(CONTINUED ON NEXT PAGE)




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In the context of a claim for DIC benefits, § 5103(a) notice 
must include (1) a statement of the conditions, if any, for 
which a veteran was service connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  

While there are particularized notice obligations with 
respect to a claim for DIC benefits, there is no preliminary 
obligation on the part of VA to conduct a predecisional 
adjudication of the claim prior to providing a § 5103(a)-
compliant notice.  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a supplemental statement of the case or 
supplemental statement of the case, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the appellant in December 2009 that fully addressed all 
four notice elements.  The letter informed her of what 
evidence was required to substantiate the claims and of her 
and VA's respective duties for obtaining evidence.  
Significantly, the letter also provided notice as to the 
conditions for which the Veteran was service connected at the 
time of his death; the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service connected  Therefore, the appellant was 
"provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  

Furthermore, the claims were readjudicated, and a 
supplemental statement of the case was issued in March 2010.  
Consequently, the Board finds that the duty to notify has 
been satisfied.

With respect to the Dingess requirements, in December 2009, 
the RO provided the appellant with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of her case to the 
Board and complied with the requirements of 38 U.S.C.A.. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist an appellant in the development 
of the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained service treatment records, VA 
treatment records, and Social Security Administration (SSA) 
records.  Further, the appellant submitted written statements 
in support of her claims.  

Next, the Board observes that the Veteran was provided VA 
examination in February and March 2003 to address his appeal 
for service connection for psychiatric and neurological 
disabilities and an increased rating for low back disability.  
To that end, when VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination 
or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).   The examination reports were adequate as they 
were predicated on a full reading of the service and post-
service treatment records, the Veteran's personal 
complaints/statements, and a physical examination and 
provided a complete rationale for the opinion stated, relying 
on and citing to the records reviewed.   However, to the 
extent that it were to be found that the examination reports 
were somehow deficient, the Board unfortunately notes that 
the Veteran died during the appeal period, and that no 
additional evidence may be submitted to substantiate this 
portion of the appellant's appeal.  See 38 C.F.R. § 3.1000(a) 
and (d)(4) (2009).

With regard to the claim for service connection for the cause 
of death of the Veteran, the Board note that in Delarosa v. 
Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008), the Federal 
Circuit held that VA's duty to obtain a medical opinion under 
38 U.S.C. § 5103A(d) does not apply to a DIC claim, as the 
applicability of this provision is explicitly limited to 
claims for disability compensation.  However, in the present 
case, a specific VA medical opinion pertinent to the issue on 
appeal was obtained in May 2009.  38 C.F.R. § 3.159(c) (4).  
The Board finds that the May 2009 VA opinion obtained in this 
case is more than adequate, as it is predicated on a full 
reading of the medical treatment records in the Veteran's 
claims file.  It considers all of the pertinent evidence of 
record, to include his death certificate, VA treatment 
records, and the statements of the appellant, and provides a 
complete rationale for the opinion stated, relying on and 
citing to the records reviewed.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issues on appeal 
has been met.  38 C.F.R. § 3.159(c) (4).  Therefore, the 
available records and medical evidence have been obtained in 
order to make adequate determination as to this claim.  

Significantly, the appellant has not identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claims that has not been obtained.  To the contrary, she 
submitted a statement in March 2010 indicating that she has 
no additional evidence regarding her appeal.  Hence, no 
further notice or assistance is required to fulfill VA's duty 
to assist in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Accrued Benefits

The law applicable to accrued benefits provides that certain 
individuals, including the Veteran's surviving spouse, may be 
paid periodic monetary benefits to which the Veteran was 
entitled at the time of his death under existing ratings or 
based on evidence in the file or constructively of record at 
the time of his death.  38 U.S.C.A. § 5121(a) (West 2002); 38 
C.F.R. § 3.1000 (2009).  A claim for such benefits must be 
filed within one year of the Veteran's death.  38 C.F.R. § 
3.1000(a), (c) (2009).

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
Federal Circuit concluded that, for a surviving spouse to be 
entitled to accrued benefits, "the veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision."  See also Zevalkink v. Brown, 102 F.3d 1236 (Fed 
Cir. 1996) (a consequence of the derivative nature of the 
surviving spouse's entitlement to a Veteran's accrued 
benefits claim is that, without the Veteran having a claim 
pending at time of death, the surviving spouse has no claim 
upon which to derive his or her own application).

The term "pending claim" means an application, formal or 
informal, which has not been finally adjudicated.  38 C.F.R. 
§ 3.160(c) (2009).  The term "finally adjudicated claim" 
means an application, formal or informal, which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is earlier.  38 C.F.R.       
§ 3.160(d) (2007); see also 38 C.F.R. §§ 20.1103, 20.1104 
(2009).

Here, the Veteran brought a claim for service connection for 
a low back disorder in March 2001.  The RO granted service 
connection for low back syndrome in a June 2001 rating 
decision, assigning an initial 20 percent evaluation under 
Diagnostic Code 5295.  However, the Veteran filed a notice of 
disagreement with this decision.  The Veteran also filed 
service connection claims for a psychiatric disorder and 
peripheral neuropathy of the left leg, which were denied in 
rating decisions dated in April 2003 and September 2003, 
respectively.  The Veteran submitted notice of disagreements 
with these decisions as well.  In a January 2005 decision, 
the Board denied the Veteran's service connection claims and 
remanded his claim for an increased evaluation for his low 
back disability.  However, in a December 2005 Joint Motion 
for Remand, the Court of Appeals for Veterans Claims remanded 
the denied service connection claims back to the Board with 
instructions to obtain SSA records, send an appropriate VCAA 
letter, and consider the claims under a secondary service 
connection analysis.  The Veteran died in March 2006, prior 
to final adjudication of his claims.  In May 2006, the 
appellant submitted a claim for any accrued benefits.  

The Board finds that the Veteran had pending claims for 
entitlement to service connection for a psychiatric disorder, 
entitlement to service connection for left leg peripheral 
neuropathy, and entitlement to an initial evaluation in 
excess of 20 percent for a low back disability at the time of 
his death.  The Board further finds that the appellant filed 
for accrued benefits within one year of the Veteran's death.  
As such, the Board will now consider the merits of the claims 
pending at the Veteran's time of death.

Service Connection for a Psychiatric Disorder

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Where a veteran who served for ninety days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops certain chronic diseases, such as psychoses or 
other organic diseases of the nervous system, to a degree of 
10 percent or more within one year from separation from 
service, such diseases may be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary. See 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2009).

	In addition to the regulations cited above, service 
connection is warranted for a disability which is aggravated 
by, proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2009).  Any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.  
	
	The Board notes that 38 C.F.R. § 3.310 was amended effective 
October 10, 2006.  Under the revised § 3.310(b) (the existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-section 
(c)), any increase in severity of a nonservice-connected 
disease or injury proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the disease, will be service-connected.  
As the Veteran died in March 2006, the amendment is not 
applicable to the current claims. 
	
	The Board further recognizes that Section 8052 of the Omnibus 
Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-
508, § 8052, 104 Stat. 1388, 1388- 91, prohibits, effective 
for claims filed as in the instant case after October 31, 
1990, payment of compensation for a disability that is a 
result of a veteran's own alcohol or drug abuse.  Moreover, 
Section 8052 also amended 38 U.S.C.A. § 105(a) to provide 
that, with respect to claims filed after October 31, 1990, an 
injury or disease incurred during active service will not be 
deemed to have been incurred in line of duty if the injury or 
disease was a result of the person's own willful misconduct, 
including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 
38 C.F.R. §§ 3.1(m), 3.301(d).
	
	Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit), in Allen 
v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), held that there 
can be service connection for compensation for an alcohol or 
drug abuse disability acquired as secondary to, or as a 
symptom of, a service-connected disability.  The Federal 
Circuit also indicated that veterans could only recover if 
they can "adequately establish that their alcohol or drug 
abuse disability is secondary to or is caused by their 
primary service-connected disorder."  The Federal Circuit 
stated that such compensation would only result "where there 
is clear medical evidence establishing that the alcohol or 
drug abuse disability is indeed caused by a veteran's primary 
service- connected disability, and where the alcohol or drug 
abuse disability is not due to willful wrongdoing."  In 
addition, the Federal Circuit found that 38 U.S.C.A. § 1110 
permits a veteran to received compensation for an alcohol-
abuse or drug-abuse disability acquired as secondary to, or 
as a symptom of, a veteran's service-connected disability.  
Compensation is precluded in only two situations: (1) for 
primary alcohol abuse disabilities; and (2) for secondary 
disabilities (such as cirrhosis of the liver) that result 
from primary alcohol abuse. The Federal Circuit defined 
"primary" as meaning an alcohol abuse disability arising 
during service from voluntary and willful drinking to excess.  

Here, the Veteran's service treatment records are negative 
for diagnoses of dysthymia or depression.  To the contrary, 
an undated in-service "Report of Mental Status Evaluation" 
noted that the Veteran had a "level" mood with normal thought 
content and a clear thinking process.  Recognition is given 
to the fact that the Veteran was seen for problems involving 
drug use.  However, a November 1972 medical statement 
indicated that the Veteran "had a basically stable mental 
status exam," although he presented "moderate latent 
hostility towards the Army" and continued drug abuse.  The 
Veteran simply stated that he had "no further interest in 
remaining in the army," and that he wished to receive a 
discharge for drug abuse. No allegations were made as to any 
underlying psychiatric problem.  A military discharge was 
recommended.  

Despite the Veteran's post-service contentions that he began 
using drugs as a way to cope with his depression, this 
evidence suggests that the Veteran's drug abuse predated any 
psychiatric disorder.  There is even evidence that the 
Veteran's problems with drugs and alcohol pre-dated his 
active service.  See Report of Hospital Summary, May 1977.  
Such renders the rule in Allen concerning drug abuse as 
secondary to or as a symptom of a psychiatric disorder 
inapplicable.  Since the drug abuse predated any documented 
psychiatric symptomatology, it could not have been caused by 
it.  Therefore, service records do not show chronic residuals 
associated with a psychiatric disorder at the time of 
discharge.

	Next, post-service evidence does not reflect psychiatric 
symptomatology for many years after service discharge.  
Specifically, VA outpatient treatment records did not 
identify psychiatric symptomatology and diagnose the Veteran 
with depression until 2002.  This is the first recorded 
symptomatology related to a psychiatric disorder, coming 
approximately 30 years after discharge.  Therefore, the 
competent evidence does not reflect continuity of 
symptomatology.
	
	The Board has weighed the Veteran's statements as to 
continuity of symptomatology and finds his current 
recollections and statements made in connection with a claim 
for benefits to be of lesser probative value.  See Pond v. 
West, 12 Vet. App. 341 (1999) (although Board must take into 
consideration the veteran's statements, it may consider 
whether self-interest may be a factor in making such 
statements).  The Board emphasizes that, in May 1977, less 
than 5 years following his separation from service, the 
Veteran filed service connection claims for viral hepatitis 
and drug abuse.  Significantly, he never reported complaints 
related to psychiatric symptomatology at this time.  
Therefore, continuity has not here been established, either 
through the competent evidence or through his statements.   
See Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's 
delay in asserting a claim can constitute negative evidence 
that weighs against the claim).
	
	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the 
Veteran's psychiatric disorder to active duty, despite the 
appellant's contentions to the contrary.    
	
	To that end, the Board places significant probative value on 
a February 2003 VA mental disorders examination, at which 
time he reported having used intravenous drugs during 
service, which he indicated were used to cope with depression 
while overseas.  It was noted that the Veteran was also 
diagnosed with human immunodeficiency virus (HIV) in 1990, 
and that the he had "great difficulty" coping with this news.  
The examiner also indicated that the Veteran had been 
hospitalized a number of times for his non-service-connected 
diabetes mellitus.  While he indicated that the Veteran's 
diagnosed dysthymic disorder had lasted "well over two 
years," the examiner opined that "the veteran's depression 
and anxiety are linked to his poor physical condition and 
chronic illness, i.e., diabetes, HIV positive, and hepatitis 
C, and the associated complications of these disorders."  He 
did not link his psychiatric problems to his active military 
service, any incident occurring therein, or to a service 
connected disability.  As such, the evidence of record fails 
to establish a medical nexus between active duty service and 
the Veteran's psychiatric symptomatology prior to his death.
	
	In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection for accrued benefits purposes and there is 
no doubt to be otherwise resolved.  As such, the appeal is 
denied.


Service Connection for Peripheral Neuropathy of the Left Leg

The Veteran also had a claim for entitlement to service 
connection for peripheral neuropathy of the left leg pending 
at the time of his death. 

	Service treatment records reflect no complaints of, treatment 
for, or a diagnosis related to the left lower extremity or 
any symptoms reasonably attributed thereto.  The June 1972 
medical statement documenting the Veteran's drug abuse, which 
led to his eventual discharge from service, indicated that 
the neurological examination was within normal limits.  
Therefore, no chronic left leg disorder was noted in service.
	
	Next, post-service evidence does not reflect neurological 
symptomatology in the left leg for many years after service 
discharge.  Specifically, VA outpatient treatment records 
reflect the presence of this disability for the first time in 
2000.  This is the first recorded symptomatology related to a 
peripheral neuropathy of the left leg, coming approximately 
28 years after discharge.  Therefore, the competent evidence 
does not reflect continuity of symptomatology.
	
	The Board acknowledges that lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-
40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").
	
	In this case, the Veteran was competent to report symptoms 
because this required only personal knowledge as it came to 
him through his senses.  Layno, 6 Vet. App. at 470.   He had 
indicated that he continued to experience neurological 
symptoms after he was discharged from the service.  
	
	In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).
	 
	In this case, the Board finds that the Veteran's reported 
history of continued symptomatology since active service, 
while competent, is nonetheless not credible.  The Board 
emphasizes the multi-year gap between discharge from active 
duty service in 1972 and initial reported symptoms related to 
the claimed conditions in 2000 and 2002, approximately 28-
year and 30-year gaps, respectively.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of 
absence of medical complaints for condition can be considered 
as a factor in resolving claim); see also Mense v. Derwinski, 
1 Vet. App. 354, 356 (1991) (affirming Board's denial of 
service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).
	
The Board further emphasizes that, in May 1977, less than 5 
years following his separation from service, the Veteran 
filed service connection claims for viral hepatitis and drug 
abuse.  Significantly, he never reported neurological 
symptomatology at this time.  The Veteran filed his next 
application for service connection in March 2000.  
Significantly, although this application contained claims for 
back pain and hearing loss, it did not contain a claim for 
entitlement to service connection for peripheral neuropathy.  
Similarly, in a March 2001 lay statement submitted by the 
Veteran's spouse, she indicated that the Veteran suffered 
from back pain since before their marriage in 1983, with no 
reference to left leg problems.  
	
	The Board has weighed the Veteran's statements as to 
continuity of symptomatology and finds his recollections and 
statements made in connection with a claim for benefits to be 
of lesser probative value.  See Pond v. West, 12 Vet. App. 
341 (1999) (although Board must take into consideration the 
Veteran's statements, it may consider whether self-interest 
may be a factor in making such statements).  Therefore, 
continuity has not here been established, either through the 
competent evidence or through his statements.
	
	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the 
Veteran's peripheral neuropathy to active duty, despite the 
appellant's contentions to the contrary.    
	
	To that end, the Board notes the opinion rendered in a May 
2000 VA treatment note when the Veteran first complained of 
neurological symptomatology.  Although the neurological 
examination results were normal, the VA physician opined that 
it was "[l]ikely neuropathy secondary to HIV versus 
medications."
	
	The Board also notes the March 2002 opinion of the Director 
of AIDS Research at the Miami VA Healthcare System, who 
examined the Veteran when he again complained of neurological 
symptomatology.  The physician opined that his neuropathy was 
likely secondary to both diabetes mellitus and HIV, as his 
glucose levels had been in poor control.  The Board 
emphasizes that the Veteran was not service connected for 
diabetes mellitus or HIV at the time of his death, nor were 
either disabilities claimed as being service related.  
	
	Similarly, the Veteran visited the Miami VA Healthcare System 
podiatry clinic in April 2002, at which time he complained of 
numbness in both feet which had its onset approximately one 
year prior to that date.  After a brief examination, the VA 
staff podiatrist opined that the most likely etiology was 
either HIV, diabetes mellitus, or medications.  
	
	However, the Veteran was afforded a VA spine examination in 
March 2003, at which time the examiner diagnosed him with 
degenerative disc disease of the lumbar spine with 
radiculitis and suggested that the left leg numbness was 
secondary pain radiating from his service-connected low back 
disability.  The examiner noted that there was no reflex, 
sensory, or motor deficits in the left lower extremity, and 
no evidence of weakness or atrophy.  This diagnosis was 
duplicated in an October 2004 VA treatment note.
	
	The Board has a duty to analyze the credibility and probative 
value of the evidence of record.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 
362, 367 (2001); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
When adequately explained, the Board is free to favor one 
medical opinion over another.  Evans v. West, 12 Vet. App. 
22, 26 (1998).  
	
	In assigning high probative value to the April 2002 VA 
podiatry clinic note, the Board notes that the examiner was a 
specialist in podiatry conducting the evaluation specifically 
in response to the Veteran's complaints of numbness in his 
lower extremities.  There is no indication that the VA 
podiatrist was not fully aware of the Veteran's past medical 
history or that he misstated any relevant fact.  Furthermore, 
the podiatrist's opinion is consistent with the previous 
diagnoses of record.  Therefore, the Board finds the VA 
podiatrist's opinions to be of great probative value.  
	
	The March 2003 examiner, on the other hand, was conducting an 
examination with a focus on the Veteran's lumbar spine, and 
based his diagnosis of radiculitis on nothing more than the 
Veteran's complaints of pain in his left lower extremity.  
There is no indication that the March 2003 examiner was aware 
that the Veteran also suffered from HIV and diabetes mellitus 
which were previously suggested as causes of the neurological 
symptoms in his left leg.  
	
	Furthermore, the Board notes that the April 2002 opinion of 
the VA podiatrist was consistent with the May 2000 opinion of 
the VA physician as well as the March 2002 opinion of the 
Director of AIDS Research at the Miami VA Healthcare System, 
whereas only the March 2003 VA spine examine suggested that 
the condition was due to pain radiating from his service-
connected low back disability.  Put another way, the findings 
of the March 2003 examination report, as they pertain to the 
Veteran's neurological complaints, are not supported by the 
evidence of record.  It is an outlier. 
	
	Accordingly, the Board finds that the findings and opinions 
from the April 2002 VA podiatry consultation note, and by 
extension the May 2000 opinion of the VA physician and the 
March 2002 opinion of the Director of AIDS Research at the 
Miami VA Healthcare System, have the most significant 
probative value concerning the issues of disability and nexus 
to service or a service-connected disability and must be 
afforded great weight when compared to the conclusions 
reached by the March 2003 VA spine examiner.   
	
With respect to both service connection claims, the Board has 
also considered the Veteran's statements asserting a nexus 
between his diagnosed disorders and active duty service.  


While the Board reiterates that the Veteran was competent to 
report symptoms as they came to him through his senses, 
neurologic symptomatology is not the type of disorder that a 
lay person can provide competent evidence on questions of 
etiology or diagnosis.  Such competent evidence has been 
provided by the medical personnel who had examined the 
Veteran during his prior appeal and by service records 
obtained and associated with the claims file.  Here, the 
Board attaches greater probative weight to the clinical 
findings than to his statements.  See Cartright, 2 Vet. App. 
at 25.  

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection for accrued benefits purposes and there is 
no doubt to be otherwise resolved.  As such, the appeal is 
denied.

Disability Evaluation in Excess of 20 Percent for Low Back 
Disability

The Veteran also had an increased rating claim pending at the 
time of his death in March 2006.  Specifically, he sought an 
evaluation in excess of 20 percent for his low back 
disability.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2009).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2009).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The regulations for evaluation of certain disabilities of the 
spine were revised, effective on September 23, 2002.  67 Fed. 
Reg. 54345 (August 22, 2002).  Additional revisions were made 
to the evaluation criteria for disabilities of the spine, as 
well as re-numbering-effective on September 26, 2003.  Here 
either the old or new rating criteria may apply, although the 
new rating criteria are only applicable since their effective 
date.  VAOPGCPREC 3-2000.

Prior to September 26, 2003, the regulations provided that 
ankylosis of the lumbar spine was evaluated as 40 percent 
disabling where it was favorable and as 50 percent disabling 
where it was unfavorable.  38 C.F.R. § 4.71a, Diagnostic Code 
5289.

The regulations provided a 10 percent rating for slight 
limitation of motion of the lumbar spine, a 20 percent rating 
for moderate limitation of motion of the lumbar spine, and a 
40 percent rating for severe limitation of motion of the 
lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292.  

38 C.F.R. § 4.71a, Diagnostic Code 5295 provided a 10 percent 
evaluation for lumbosacral strain with characteristic pain on 
motion.  Where there is muscle spasm on extreme forward 
bending and loss of lateral motion in a standing position, a 
20 percent rating was provided.  A 40 percent rating was 
warranted for severe lumbosacral strain manifested by listing 
of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space, or 
some of the above with abnormal mobility on forced motion.  A 
40 percent rating is the maximum available under Diagnostic 
Code 5295.

Effective September 26, 2003, the general rating formula for 
disease and injures of the spine, specifically, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, provides as follows:

A 10 percent evaluation is warranted 
where there is forward flexion of the 
thoracolumbar spine greater than 60 
degrees but not greater than 85 
degrees; or, combined range of motion 
of the thoracolumbar spine greater 
than 120 degrees but not greater than 
235 degrees; or, muscle spasm, 
guarding, or localized tenderness not 
resulting in abnormal gait or 
abnormal spinal contour; or, 
vertebral body fracture with loss of 
50 percent or more of the height;

A 20 percent rating for forward 
flexion of the thoracolumbar spine 
greater than 30 degrees but not 
greater than 60 degrees, or the 
combined range of motion of the 
thoracolumbar spine not greater than 
120 degrees, or muscle spasm or 
guarding severe enough to result in 
an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis;



A 40 percent rating for forward 
flexion of the thoracolumbar spine 30 
degrees or less, or favorable 
ankylosis of the entire thoracolumbar 
spine;

A 50 percent rating for unfavorable 
ankylosis of the entire thoracolumbar 
spine;

A 100 percent rating for unfavorable 
ankylosis of the entire spine.

Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees and left and right 
lateral rotation are zero to 30 degrees. The normal combined 
range of motion for the thoracolumbar spine is 240 degrees.

Although the criteria under Diagnostic Codes 5290 through 
5292 were less defined than the current criteria and 
numerical ranges of motion were not provided in the prior 
rating criteria, guidance can be obtained from the amended 
regulations.  In adopting specific ranges of motion to define 
what is normal, VA stated that the ranges of motion were 
based on the American Medical Association Guides to the 
Evaluation of Permanent Impairment, 2nd ed., (1984), which is 
the last edition of the Guides that measured range of motion 
of the spine using a goniometer.  See supplementary 
information, 67 Fed. Reg. 56,509 (Sept. 4, 2002).  In other 
words, even though pre-2003 regulations did not define normal 
range of motion for the spine, the current definition is 
based on medical guidelines in existence since 1984, and the 
Board can consider the current ranges of motion to rating 
spine disabilities under the old criteria.

Moreover, the Board observes that the rating schedule for 
evaluating intervertebral disc syndrome changed during the 
pendency of this appeal.  The old criteria, in effect prior 
to September 23, 2002, provided a 10 percent evaluation where 
intervertebral disc syndrome was mild and a 20 percent 
evaluation where there was moderate intervertebral disc 
syndrome with recurring attacks.  A 40 percent rating was 
provided for severe intervertebral disc syndrome with 
recurring attacks with intermittent relief.  A maximum 60 
percent rating was assigned for intervertebral disc syndrome 
when the condition was pronounced in degree, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc and little intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293.

Effective from September 2002, intervertebral disc syndrome 
is evaluated (preoperatively or postoperatively) either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 (combined 
ratings table) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A maximum 60 percent rating is warranted when 
rating based on incapacitating episodes, and such is assigned 
when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  A 
40 percent rating is assigned for incapacitating episodes 
having a total duration of at least four weeks, but less than 
six weeks during the past 12 months.  Note 1 provides that 
for the purposes of evaluations under Diagnostic Code 5293, 
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurological 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note 2 provides that when 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using evaluation criteria for the 
most appropriate orthopedic diagnostic code or codes. 
Evaluate neurological disabilities separately using 
evaluation criteria for the most appropriate neurological 
diagnostic code or codes.  67 Fed. Reg. 54345 (2002).

Effective from September 2003, the diagnostic criteria for 
intervertebral disc syndrome was renumbered as Diagnostic 
Code 5243.  The regulations remained the same in effect.  
However, there was some minor re-phrasing.  In this respect, 
Diagnostic Code 5243 provided the following: Evaluate 
intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined.  It also deleted the old 
Note 2.

Here, the record reflects that the Veteran was afforded a VA 
spine examination in March 2003, at which time he was 
diagnosed with degenerative disc disease with radiculitis.  
Upon physical examination, range of motion testing revealed 
flexion to 60 degrees, right and left lateral flexion to 20 
degrees, and extension to 10 degrees.  There were no reflex, 
sensory, or motor deficits in the lower extremities, and no 
weakness or atrophy.  The examiner noted that the Veteran 
used a cane for ambulation and that he claimed standing, 
lifting, and bending caused debilitating back pain, although 
the examiner was unable to duplicate such an exacerbation of 
pain during the examination.  Furthermore, while VA treatment 
records reveal treatment for chronic lumbar back pain with 
multilevel degenerative disc disease, they do not reveal more 
severe symptomatology than demonstrated at the March 2003 VA 
spine examination.  Such findings do not support an 
evaluation in excess of 20 percent under either the old or 
amended rating criteria.    

The Board concludes that the 20 percent evaluation assigned 
at the time of the Veteran's death is appropriate.  Such an 
evaluation contemplates moderate limitation of motion of the 
lumbar spine or muscle spasm on extreme forward bending and 
loss of lateral motion in a standing position.  The evidence 
pertaining to this period demonstrates that flexion, at 
worst, was measured at 60 degrees in March 2003.  That 
finding demonstrates no more than moderate limitation of 
motion of the lumbar spine.  The evidence for this period 
also fails to establish severe lumbosacral strain manifested 
by listing of the whole spine to the opposite side, a 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of the 
joint space, or some of the above with abnormal mobility on 
forced motion.  An evaluation under the criteria for 
intervertebral disc syndrome is not for application, as there 
was no evidence of physician-prescribed bed rest of at least 
one week duration due to incapacitating episodes caused by 
intervertebral disc syndrome.  

The Board accepts that the Veteran has functional impairment, 
pain, and pain on motion.  See DeLuca, supra.  The Board also 
finds the Veteran's own reports of symptomatology to be 
credible.  However, neither the lay nor medical evidence 
reflects the functional equivalent of limitation of motion or 
ankylosis required for higher evaluations.  Accordingly, the 
Veteran's lumbosacral strain is appropriately evaluated as 20 
percent disabling prior to the time of his death.  In 
reaching its decision, the Board considered the benefit-of-
the-doubt rule.  However, the preponderance of the evidence 
is against an evaluation in excess of 20 percent, and 
therefore, does not apply.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III.  Service Connection for Cause of Death

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1110.  
Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection for the cause of the Veteran's death is 
warranted if a disability incurred in or aggravated by active 
service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related thereto.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Here, the Veteran's certificate of death indicates that he 
died in March 2006 as a result of multi-organ failure.  His 
death certificate listed his underlying causes of death as 
upper gastrointestinal bleeding, hepatitis C, esophageal 
varices, and liver failure.

At the time of the Veteran's death, service connection was in 
effect for low back syndrome, rated as 20 percent disabling; 
and tinnitus, rated as 10 percent disabling.  Disabilities 
considered for pension purposes only included severe 
peripheral neuropathy of the right leg, rated as 30 percent 
disabling; and HIV, rated as 10 percent disabling.  The 
Veteran was granted a non-service-connected permanent and 
total evaluation for pension purposes effective January 26, 
2001.  Significantly, however, he was never granted a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU).

At her July 2008 Travel Board hearing, the appellant 
testified as to her belief that the Veteran developed a 
psychiatric disorder as a result of service, which in turn 
caused him to self-medicate with alcohol and intravenous 
drugs, ultimately leading to the contraction of hepatitis C 
which was an underlying cause of his death.  As discussed 
above, the Veteran was not service connected for a 
psychiatric disorder at any point prior to his death.  Such 
has also been denied in this decision.

Moreover, the Veteran's service treatment records reveal no 
treatment for or diagnoses of gastrointestinal bleeding, 
hepatitis C, or esophageal symptomatology.  He was, however, 
treated in May 1972 for viral hepatitis (hepatitis A) due to 
hypodermic needle usage associated with drug (morphine) 
abuse.  Parenthetically, it is common medical knowledge that 
hepatitis C was not recognized prior to the late 1980s, so 
the absence of hepatitis C in service is not dispositive.   

The Board notes that the Veteran filed a claim for service 
connection for viral hepatitis in May 1977, which was denied 
in a July 1977 rating decision on the basis that the 
disability was the result of the Veteran's own willful 
misconduct.  As discussed above, the Veteran's drug abuse was 
identified long before he was diagnosed with any psychiatric 
disorder, thus rendering the rule in Allen concerning drug 
abuse as secondary to or as a symptom of a psychiatric 
disorder inapplicable.  Thus, the appellant's argument that 
the Veteran developed a psychiatric disorder as a result of 
service, which in turn caused him to self-medicate with 
alcohol and intravenous drugs, ultimately leading to the 
contraction of hepatitis C which was an underlying cause of 
his death, is without merit.

The Veteran filed his next application for service connection 
in March 2000.  Significantly, although this application 
contained claims for back pain and hearing loss, it did not 
contain a claim for entitlement to service connection for 
hepatitis C.  Furthermore, the Board emphasizes that the 
Veteran did file a claim for hepatitis C in March 2001, which 
was denied in a June 2001 rating decision on the basis that 
hepatitis C was contracted as a result of willful misconduct.  
Significantly, although the Veteran was informed of the June 
2001 rating decision by letter from the RO also dated in June 
2001, he did not appeal.  The unappealed June 2001 rating 
decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2009).

Furthermore, there is no post-service medical evidence 
suggesting that the Veteran's service-connected disabilities 
had any role in his death.  The evidence of a nexus between 
the cause of the Veteran's death and his military service or 
his service-connected disabilities is limited to the lay 
assertions of the appellant.

A May 2009 opinion was obtained from a VA physician to 
specifically address the cause of the Veteran's death.  After 
a thorough review of the Veteran's claims file, the VA 
physician opined that the Veteran died of multiple organ 
failure, coagulopathy due to massive blood loss from 
bleeding, and esophageal varices due to cirrhosis from 
hepatitis C.  Based on his review of the Veteran's claims 
file, the physician opined that the Veteran's service-
connected disabilities and those the appellant contends 
should have been service connected did not cause, result in, 
or contribute to his death.  The physician explained that 
neither a back disability, psychiatric disorder, nor tinnitus 
(nor the treatment for any of these conditions) were in any 
way related to the Veteran's death.  Rather, the Veteran died 
from a hemorrhage due to esophageal varices secondary to 
liver cirrhosis, none of which were service connected.  

Accordingly, a grant of service connection for the cause of 
the Veteran's death is not in order.  
IV.  DIC under 38 U.S.C.A. § 1318

VA will pay death benefits to the surviving spouse in the 
same manner as if the Veteran's death were service connected 
if his death was not the result of his own willful misconduct 
and, at the time of death, he was receiving, or was entitled 
to receive compensation for a service-connected disability 
rated totally disabling if (1) the disability was 
continuously rated totally disabling for a period of 10 or 
more years immediately preceding death, (2) the disability 
was continuously rated totally disabling for a period of not 
less than five years from the date of the Veteran's discharge 
or other release from active duty, or (3) the Veteran was a 
former prisoner of war who died after September 30, 1999, and 
the disability was continuously rated totally disabling for a 
period of not less than one year immediately preceding death. 
38 U.S.C.A. § 1318(b) (West 2002); 38 C.F.R. § 3.22(a) 
(2009).

The term "entitled to receive" means that at the time of his 
death, the Veteran had service-connected disability rated as 
totally disabling, but was not receiving compensation because 
1) VA was paying the compensation to his dependents, 2) VA 
was withholding the compensation to offset an indebtedness, 
3) he had applied for compensation, but was not receiving 
total disability compensation due solely to clear and 
unmistakable error in a VA decision, 4) he had not waived 
retired or retirement pay in order to receive compensation, 
or 5) VA was withholding payments as required by law. 38 
C.F.R. § 3.22(b) (2009).  The Board also notes that a 2005 
amendment to 38 C.F.R. § 3.22 provides an additional method 
for prevailing on 38 U.S.C.A. § 1318 claims: where additional 
service department records are received that existed at the 
time of a prior VA decision, but were not considered.

The appellant has not alleged, and the evidence does not 
show, that the Veteran was entitled to receive 100 percent 
disability compensation for the 10-year period immediately 
preceding his death in March 2006, but was not receiving such 
compensation for any of the reasons enumerated in 38 C.F.R. § 
3.22(b).  Furthermore, there has been no specific pleading of 
clear and unmistakable error in any prior decision.  Cole v. 
West, 13 Vet. App. 268 (1999).

During the Veteran's lifetime, service connection for 
mechanical back syndrome, claimed as back pain, was 
established by rating action dated in June 2001.  A 20 
percent disability evaluation was assigned effective March 
28, 2000.  

The June 2001 rating decision also established service 
connection for tinnitus.  A 10 percent disability evaluation 
was assigned effective May 10, 2001.  The combined evaluation 
for compensation was 20 percent from March 28, 2000, and 30 
percent from May 10, 2001.  Significantly, he was never 
granted a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).

The appellant has not identified any other permissible basis 
for granting this claim.  The facts of this case are not in 
dispute and the law is dispositive. Accordingly, the claim 
for entitlement to DIC benefits under 38 U.S.C.A. § 1318 will 
be denied because of the absence of legal merit.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to service connection for a psychiatric disorder, 
for accrued benefits purposes, is denied.

Entitlement to service connection for peripheral neuropathy 
of the left leg, for accrued benefits purposes, is denied.

Entitlement to a disability evaluation in excess of 20 
percent for low back disability, for accrued benefits 
purposes, is denied.

Service connection for the cause of the Veteran's death is 
denied. 

Entitlement to DIC benefits under 38 U.S.C. § 1318 is denied.


____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


